DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 4/25/2022.
Claims 1-33, 39-40 are pending.
Claims 13 and  32 have been amended.
Applicant’s election of group III, cysteine linkage first reporter is a protease and second indicator is a protein sequence in the reply filed on 5/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12, 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2021.
Claims 13-16, 32-33, 39-40 are being examined.
The sequence compliance issues have been withdrawn in view of the sequence listing submitted and the amendment to the specification.
Priority
The instant application was filed 7/30/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 32-33, 39-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13  and 32 have been amended to recite, “and a filter positioned between the assay compartment and the detection compartment, wherein the filter is permeable to an untethered reporter molecule and impermeable to a tethered reporter molecule.”  The response asserts support for the amendment can be found in the specification.  Review of the specification reveal a single recitation of “impermeable.”  The specification on page 15 recites, “the solid support is or includes a filter, mesh, fabric or other material that is permeable to an untethered reporter molecule but may be impermeable to tethered reporter molecules.”  Thus the amendment has broadened the scope of the claim as the amended claim is of different in scope than a filter is a solid support or includes a solid support.  Thus the amendment has introduced new matter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 16, 32, 33,  39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2016/205764) and Ehrenkranz (WO2013158505)..
The specification teaches , “the solid support is or includes a filter, mesh, fabric or other material that is permeable to an untethered reporter molecule but may be impermeable to tethered reporter molecules. That is, in these embodiments, when untethered, a reporter molecule may flow through, exit, be expelled, or otherwise pass by or through the solid support to relocate to a detection area, and be detected or to produce a signal that is detected. In some preferable embodiments, the solid support may be a magnetic bead or a cellulose binding  protein.  In an embodiment, the solid support may be a pad or filter of a lateral flow device. In these  embodiments, the reporter may be attached to a tether that is in turn attached to the pad or filter of the lateral flow device. When an indicator sequence of the tether is cleaved, the untethered reporter  may flow through or over the pad or filter toward a detection area. In these embodiments, the untethered reporter may be translocated away from the cleaved tether and solid support by capillary action.” (page 14).  The specification teaches, “the device may be separated from the detection area by a filter, membrane, gel, hydrogel, or polymer that may be permeable to an untethered reporter.  In these embodiments, application of a force (for example centrifugation, electromagnetic field, fluid flow, or combination thereof) may help transport the untethered reporter molecule across or through the filter/membrane, and into the detection area” (page 18).  Thus the recitation of filter in the claim is broad.
Gootenberg teaches the use of the SHERLOCK ("Specific High-Sensitivity Enzymatic Reporter UnLOCKing"). Gootenberg teaches SHERLOCK uses Cas13a with a guide RNA to cleave an indicator nucleic acid that releases a signal molecule (figure 1).   
Gootenberg teaches the SHERLOCK platform can be used to detect RNA and DNA as a paper test system (page 4 of 5, 1st column-2nd column).  
Gootenberg further teaches PCT/US2016/038258 relates to the method of the manuscript. (page 5, 2nd column, bottom).  
While Gootenberg teaches the use of a Cas protein, guide RNA, indicator nucleic acid between the two ends with a reporter molecule, which is released upon cleavage by the Cas protein and suggests a solid support (paper assay).
However, Gootenberg does not specifically teach the indicator molecule is tethered is the solid support or a detection compartment separated from the assay compartment by a filter at is permeable to the untethered reporter molecule.  
Severino teaches, “[00232] FIGS. 143A-143B. Cleavage of target RNA with mismatched crRNA is position dependent. ssRNA target was treated with crRNA containing double (panel A) or triple (panel B) mismatches and LshC2c2. Products of cleavage reactions were separated by electrophoresis..”
Severino teaches, “The hybridization assay can be formed using probes immobilized on any solid support, including but are not limited to nitrocellulose, glass, silicon, and a variety of gene arrays.”(00723)
Ehrenkranz teaches, “[0057] In one embodiment, the sample pad 216a, 216b, or 316 may be configured to absorb and dispense a predetermined amount of a fluid from the fluid that is applied thereto. That is, the sample pad 216a, 216b, or 316 may be fabricated from an absorbent-type material that may saturated with fluid and then when, for example, the sample pad 216a, 216b, or 316 is compresses or squeezed, the sample pad 216a, 216b, or 316 can dispense a predetermined amount of a fluid therefrom. In one embodiment, the sample pad 216a, 216b, or 316 may be made of cellulose, glass fiber or other material where the fluid sample is applied to the lateral flow device and, if necessary modifies it to improve the results of the assay. This might be by modifying pH, filtering out solid components, separating whole blood constituents, adsorbing out unwanted antibodies or some other test specific variable.” Ehrenkranz teaches, “[0039] When a sample 120 is applied to the lateral-flow chromatographic enzymatic assay cassette 105 at the sample application zone 110, the sample 120 diffuses through the strip in flow direction 125 toward the analysis zone 130. In the embodiment illustrated in Figure 1A, the analysis zone 130 includes a test line 140 and at least first and second calibration standard lines 150a and 150b.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a lateral flow system taught by Ehrenkranz including application zone and detection zone separated by a filter for separating the released reporter from a reporter  attached to a solid support  for detection for the method of Gootenberg.  Further it would have obvious to one of skill in the art prior to the effective filing date to the claims to tether the nucleic acid sequence and reporter molecule to the support).  The artisan would be motivated to use known devices to allow detection and analysis of known analytes in sample.    The artisan would have a reasonable expectation of success as the artisan is merely using known components in a logical arrangement taught by the art.
With regards to claim 32, Ehrenkranz teaches, “a single enzymatic assay device may contain multiple types of different enzymes or substrates that can be linked to different reporters (e.g., different colored quantum dots) so that multiple analytes can be assayed simultaneously. A single light source (e.g., an ultraviolet light) illuminates all the reporters (e.g., quantum dots) simultaneously, and the detector device (e.g., a digital camera) captures the emitted signals from multiple bands simultaneously.” (0089).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide a first and second report molecule in an indicator device or two separate indicator devices.  The artisan would be motivated as Ehrenkranz teaches, “a single enzymatic assay device may contain multiple types of different enzymes or substrates that can be linked to different reporters (e.g., different colored quantum dots) so that multiple analytes can be assayed simultaneously. A single light source (e.g., an ultraviolet light) illuminates all the reporters (e.g., quantum dots) simultaneously, and the detector device (e.g., a digital camera) captures the emitted signals from multiple bands simultaneously.” Thus allowing for analysis of multiple analytes at the same time.  The artisan would have a reasonable expectation of success as the artisan is merely following the direction of the art.
With regards to claim 16, 33, 39, Gootenberg teaches Cas13a and ss RNA (figure 1).
Response to arguments
The response traverses rejection in view of the amendment asserting the art does not teach filtering out the tethered reporter.  This argument has been thoroughly reviewed but is not considered persuasive as Ehrenkranz teaches, “this might be by modifying pH, filtering out solid components, separating whole blood constituents, adsorbing out unwanted antibodies or some other test specific variable.”(0057, emphasis added by examiner).  As the reporter is attached to the solid support it is a solid component and thus rendered obvious by the teachings.  
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2016/205764)  and Ehrenkranz (WO2013158505)  as applied to claims 13, 16, 32, 33,   above, and further in view of Chen (US PGPUB 2010/0291547).
 The teachings of Gootenberg, Severino and Ehrenkranz set forth above teach and/or suggest the use of Cas13a in a lateral flow device using an indicator nucleic acid with a reporter tethered to a solid support, with a filter between the assay compartment and  detection compartment.
Ehrenkranz teaches the reporter can be an enzyme.  However, Gootenberg, Severino and Ehrenkranz do not specifically teach the enzyme is a protease, lipase or nuclease.
However, Chen teaches, “[0403] In an exemplary embodiment, the enzymatic substrate is selected from an amino acid, peptide, sugar, alcohol, alkanoic acid, 4-guanidinobenzoic acid, nucleic acid, lipid, sulfate, phosphate, --CH.sub.2OCOalkyl and combinations thereof. Thus, the enzyme substrates can be cleave by enzymes selected from the group consisting of peptidase, phosphatase, glycosidase, dealkylase, esterase, guanidinobenzotase, sulfatase, lipase, peroxidase, histone deacetylase, endoglycoceramidase, exonuclease, reductase and endonuclease.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the specific enzymes of Chen in the method of Gootenberg, Severino and Ehrenkranz.  The artisan would be motivated to use different reporters and indicator sequences to allow for detection and quantitation of different analytes in the sample.  The artisan would have a reasonable expectation of success as the artisan is using enzymes and substrates known in the art.
Response to Arguments
The response traverses the rejection for the reasons set forth with respect to the independent claims.  This argument is not persuasive for the reasons of record.
Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gootenberg (Science (2017) volume 356, pages 438-442, April 2017), Severino (WO2013/205764), Ehrenkranz (WO2013158505),   Chen (US PGPUB 2010/0291547) as applied to claim13, 16, 32, 33,  39-40  above, and further in view of Seibel (US PGPUB 2001/0008771).
The teachings of Chen, Gootenberg, Severino and Ehrenkranz are set forth above.
The teachings of Chen, Gootenberg, Severino and Ehrenkranz do not teach linkage of nucleic acid to reporter by a cysteine linkage.
However, Seibel in example 1 teaches the use of a heterobiofunctional cross linker (MBS) to link a nucleic acid to a cysteine.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a cysteine linkage to link the reporter to the indicator nucleic acid.  The artisan would be motivated as Seibel demonstrates such method were known to successfully link nucleic acids to proteins.  The artisan would have a reasonable expectation of success as the artisan is using known method to attach known nucleic acids and reporters.
Response to Arguments
The response traverses the rejection for the reasons set forth with respect to the independent claims.  This argument is not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-16, 32-33, 39-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33, 39-40 of copending Application No. 16049460. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a system using a Cas protein to detect nucleic acids by use of tethered indicator nucleic acid linked to reporter molecule.
The claims of 460 are drawn to a system using a Cas protein to detect nucleic acids by use of tethered indicator nucleic acid linked to reporter molecule.
Thus the claims are obvious variants as they are co-extensive in scope.
Response to Arguments
The response begins by noting the typographical error.  The examiner appreciates this and has corrected the rejection.  The response further notes that some of the claims cited in the grounds of rejection are withdrawn and asserts withdrawn claims cannot be used. The response provides no citation for this argument.  Thus as MPEP 804 does not exclude withdrawn claims from the ODP analysis, the rejection is maintained.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634